DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 14 objected to because of the following informalities:  the units of the strength should be N/m, not n/m, since the symbol for Newton (force) is N not n.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 8-9 and 11-16 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification filed December 17, 2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated that the dichloropropanol and chloropropanediol were  actually “1,3-dichloro-2-propanol (“DCP”) and 3-monochloro-1,2 propanediol ("CPD")” and this statement indicates that the invention is different from what is defined in the claim(s) because includes other compounds outside the defined elements/compounds. For the purpose of this office action dichloropropanol and chloropropanediol have been interpreted as 1,3-dichloro-2-propanol (“DCP”) and 3-monochloro-1,2 propanediol ("CPD").
Claims 15 and 16 are vague and indefinite as to what compounds would encompass the “polyacrylamide complex” and thus the metes and bounds of patent protection desired cannot be ascertained. Note that “polyacrylamide complex” encompasses a great number of compounds and thus the claims are omnibus claims in that sense, since they fail to point out what is included or excluded by the claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baker et al., (hereafter Baker) US Patent Application Publication No.  20180344120 A1.
With regard to claim 8, Baker teaches an absorbent product comprising cellulosic fibers and having cross directional (CD) wet strength falling within the claimed range, see below. The web is made without the use of polyaminoamide-epihalohydrin, PAE, which as it is well-known and stated on pages 4 and 5 of this application is the cause of the contamination of the product with the recited AOX, i.e., dichloropropanol and chloropropanediol, and since “less than” includes zero (0) as the lower limit; therefore, the web of the reference would not have any of those compounds, since as stated above, it does not contain PAEs, and thus reads on the claims. Baker on ¶-[0135] teaches that the web has a wet CD strength from about 50 g/in (gli) through 1500 g/in (gli), the range converts to (19.30 N/m through 579.15 N/m), which falls within the claimed range. Baker teaches that the product can eb formed by the wet laying process using polyacrylates as wet strength agent; see ¶-[0149]-[0152].
With regard to claims 9 and 12, Baker teaches that the web can be dried by any drying technique  known in the art, including thermal-blown through dryer, which is the generic term for through air drying; see ¶-[0151], and actually teaches the use of through-air-drying in the examples; see ¶-[0158].  Note that wipes are tissues and towels and thus reading on the claims and usually presented in the form of rolls. Moreover, Baker teaches the roll form, see for example ¶-[0158]. 
It seems that Baker teaches all limitations of the above claims or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al., (hereafter Baker) US Patent Application Publication No.  2018/0344120 A1, cited above.
With regard to claim 13, Baker teaches the making of multiply webs and explicitly teaches 3 through 4 plies. Note that Baker refers to plies as layers, since Baker teaches that the layers are joined/bonded with a binder; see ¶-[0100]. However, making a two-ply product using the plies taught by Baker would have been obvious to one of ordinary skill in the art, since he/she would have reasonable expectation of success if a two-ply web/product were made using the plies.  Baker teaches basesheet, i.e., plies, having calipers/thickness from 0.1 mm (100 µm) through 18 mm (18,000 µm); see ¶-[0128], which for a two-ply would fall within the claimed range. 
 With regard to claims 15-16, Baker teaches the use of glyoxylated polyacrylates, polyvinylamide and complex; see ¶-[0082] and therefore, the use of a mixture of such wet strength agents would have been obvious to one of ordinary skill in the art, since it has been held that it is Prima facie obvious to combine 2 compositions each of which is taught by the prior art for same purpose to form a third composition for the same purpose. In re Kerkhoven, 205 USPQ 1079; In re Pintea, USPQ 801. As to the proportions, optimization of the amounts of additives in a product is within the levels of ordinary skill in the art as simple optimization of desire properties of the product and considered obvious absent a showing of unexpected results.
Claim 8-9, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sumnicht et al., (hereafter Sumnicht), US Patent Application Publication No.  2017/0254023 A1.
With regard to claim 8, Sumnicht teaches an absorbent product comprising cellulosic fibers and having wet CD strength falling within the claimed range; see below. The web is made without the use of polyaminoamide-epihalohydrin, PAE, since it uses glyoxylated polyacrylamide as a wet-strength agent; see ¶-[0054]-[0055].  It is well-known and stated on pages 4 and 5 of this application that PAE is the cause of the contamination of the product with the recited AOX, i.e., dichloropropanol and chloropropanediol, and since “less than” includes zero (0) as the lower limit; therefore, the web of the reference would not have any of those compounds, since as stated above, it does not contain PAEs, and thus reads on the claims. Sumnicht teaches CD wet tensile of at least 500 g/3 in which converts to at least 64.35 N/m; ¶-0165] and on ¶-[0171] teaches CD wet strength from 100 to 500 g/in, which converts to 38.61 N/m to 193.05 N/m, which falls within the claimed range. Note also that table 1 show  CD wet strength of 1,011 g/3 in and 1097 g/3 in (converts to 130 N/m and 141.18 N/m), which falls within the claimed range.
With regard to claim 9, Sumnicht teaches that the basesheet is a tissue/towel which is dried using the through-air-drying technique of the wet web; see ¶-[0052] and [0057].
Regarding to claims 12-13, tissues basesheet are  generally presented in roll-form, therefore, presenting the wipes/tissues  as a retail roll would have been obvious to one of ordinary skill in the art. Sumnicht teaches two plies products having CD wet strength falling within the claimed range; see ¶-[0170]. Which teaches CD wet strength from 75 g/in through 500 g/in, which converts to 28.96 N/m through 193.05 N/m.
With regard to claims 15-16, Baker teaches the use of glyoxylated polyacrylates, polyvinylamide and complex; see ¶-[0054]-[0055] and therefore, the use of a mixture of such wet strength agents would have been obvious to one of ordinary skill in the art, since it has been held that it is Prima facie obvious to combine 2 compositions each of which is taught by the prior art for same purpose to form a third composition for the same purpose. In re Kerkhoven, 205 USPQ 1079; In re Pintea, USPQ 801. As to the proportions, optimization of the amounts of additives in a product is within the levels of ordinary skill in the art as simple optimization of desire properties of the product and considered obvious absent a showing of unexpected results.
Allowable Subject Matter
Claims 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach nor fairly suggest a multi-ply tissue product having the combination of properties as claimed, i.e., CD wet strength, dry caliper and dichloropropanol and chloropropanediol in the claimed range of claims 11 nor the properties of claim 14, i.e., CD wet strength, dry caliper, chloropropanediol and the claimed amount of polyamidoamine-epihalohydrin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Absorbent Products.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF